Citation Nr: 0019783	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower back 
disorder.

2.  Entitlement to service connection for agoraphobia with 
panic attacks.

3.  Entitlement to service connection for rheumatoid 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957. 

In a September 1984 rating decision, the Boston RO denied 
entitlement to service connection for a back condition.  The 
veteran was notified of that decision by letter dated in 
February 1985.  The veteran did submit a notice of 
disagreement; however, the appeal was administratively closed 
because the veteran did not submit a timely substantive 
appeal.  Thus, the September 1984 rating decision became 
final.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the Boston 
RO that denied service connection for a back condition, for 
agoraphobia with panic attacks, and for rheumatoid arthritis.  
The October 1995 decision notes that a claim for service 
connection for a back condition had been previously denied; 
however, the rating decision does not address whether new and 
material evidence has been submitted.  Therefore, the Board 
must address the issue of new and material evidence in the 
first instance.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  Thereafter, 
the Board may consider the claim on the merits.  

Although the veteran requested a hearing before a local 
hearing officer, he failed to report for such hearing and 
later withdrew his request for any further hearing.  

In September 1998, the claims file was transferred to the 
Providence, Rhode Island RO.  


FINDINGS OF FACT

1.  In a September 1984 decision, the RO denied entitlement 
to service connection for a back condition.  The veteran was 
provided notice of procedural and appellate rights by letter 
dated in February 1985; however a timely substantive appeal 
was not received.

2.  Evidence received subsequent to the September 1984 RO 
rating decision concerning service connection for a back 
condition is of such significance that it must be considered 
in order to fairly decide the merits of the claim.

3.  The evidence shows that the veteran's current lumbar 
spinal stenosis and lumbar osteoarthritis began during active 
service.

4.  The veteran has submitted a medical diagnosis of 
agoraphobia with panic attacks, lay evidence of the onset of 
nervous symptoms during active service, and medical evidence 
of a nexus between active service and the current diagnosis.

5.  There is no competent medical evidence of a nexus between 
rheumatoid arthritis, first diagnosed post-service, and the 
veteran's active military service nor is there medical 
evidence tending to show that any arthritis was manifested to 
a compensable degree within one year following discharge from 
active service.


CONCLUSIONS OF LAW

1.  The unappealed September 1984 RO rating decision, denying 
a claim for service connection for a back condition, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999).

3.  Lumbar spinal stenosis and lumbar osteoarthritis were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

4.  The claim for service connection for agoraphobia with 
panic attacks is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for rheumatoid arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Back Condition

A January 1954 enlistment examination report is negative for 
any relevant disorder.  According to other service medical 
records (SMRs), the veteran reported back pain at various 
times during 1954.  A March 1955 SMR notes repeated attacks 
of lower back pain.  X-rays were negative and there was no 
apparent history of injury.  The report notes that there was 
a history of possible herniated nucleus pulposus, but no 
mention was made as to where or when this had occurred.  The 
veteran was hospitalized for his back pain in April 1955 and 
given a provisional diagnosis of herniated nucleus pulposus.  
A May 1955 SMR notes that the veteran remained hospitalized 
for observation of complaints of low back pain and he 
reportedly had a history of "sore back" for several years.  
He reported that his first in-service episode occurred in 
September 1954 and lasted a few minutes.  The second episode 
occurred about three months prior to the current date when he 
was treated at the dispensary in Prestwick with two shots in 
the back, bed rest, and heat.  

The examiner noted mild paravertebral muscle spasm, mildly 
depressed right knee jerk, mild weakness in left plantar 
flexion, 1/2 inch atrophy of the right quadriceps, and painful 
straight leg raising on the left.  All laboratory findings 
and sedimentation rates were normal.  X-rays were normal 
except for some lumbarization of the 1st sacral segment and 
pseudoarthrosis between the 6th transverse process and the 
wings of the sacrum.  The veteran remained hospitalized for a 
week of traction followed by heat, massage, and exercises.  
The diagnosis was affection, sacroiliac and lumbosacral 
joints, n.e.c. (not elsewhere classified).

The veteran was again hospitalized in October 1955 for onset 
of rather severe back pain.  He reportedly had lifted a heavy 
object 24 hours previously.  The diagnosis was affectation of 
the sacroiliac joint, n.e.c., manifested by mild 
paravertebral muscle spasm.

Complaint of back pain was noted at various times during 
1956.  A March 1957 separation examination report is negative 
for any relevant abnormality.  The veteran separated from 
active service in April 1957.

VA outpatient treatment reports reflect treatment from 1980 
to 1982 for arthralgia of multiple joints (feet, hands, 
elbows, shoulders, and hip) and for phobias.  These reports 
do not mention back pain.  

In January 1984, the veteran submitted a January 1984 letter 
from R. B. White, M.D., who noted a 15-year history of 
treatment for agoraphobia and also noted that the veteran had 
arthritis.  The letter does not specifically mention any back 
problem.  

The veteran underwent VA examination in April 1984, at which 
time he mentioned that he had been hospitalized during active 
service for a back injury and had back problems since that 
time.  The examiner noted a fair amount of flexion of the 
spine and no spinal tenderness.  The veteran could bring the 
fingertips to within six inches of the floor.  No diagnosis 
was listed pertaining to the veteran's back.  

In September 1984, the RO denied service connection for a 
back condition on the basis of no disability shown.  He was 
notified of that decision and of his appeal rights by letter 
dated in February 1985.  He submitted a written notice of 
disagreement in July 1985 to that portion of the decision 
that denied service connection for a back condition.  In 
August 1985, the RO issued a statement of the case; however, 
no substantive appeal or any other further communication on 
the issue was received by the RO during the remaining months 
of the appeal period. 

In March 1995, the veteran re-filed a claim for service 
connection for a back condition and submitted a March 1995 
letter from Dr. White.  Dr. White reported having treated the 
veteran for low back pain, panic disorder, and rheumatoid 
arthritis for fifteen years.  Dr. White reported that the 
veteran's back condition was incurred while on active duty; 
however, Dr. White did not opine as to the etiology of the 
other two disorders.  

In July 1995, the veteran submitted clinical reports from 
Martha Eliot Health Care reflecting treatment at various 
times during the 1990's.  The reports do not link claimed 
conditions to active service.

In October 1995, the RO denied service connection for a back 
condition on the basis that there was no evidence linking the 
current condition to active service.

In November 1998, Peter M. McKay, M.D., reported that the 
veteran had experienced chronic back pain dating back to 
active service and that an in-service back injury followed by 
years of inability to receive proper care for it resulted in 
the current painful low back condition.  The doctor opined 
that the veteran's rheumatoid arthritis had little to do with 
his back condition.  

According to a letter dated in May 1999, the RO informed Dr. 
Peter McKay, the veteran's private physician, that because of 
agoraphobia it appeared that the veteran would be unable to 
report for any scheduled VA examination.  The RO requested 
that Dr. McKay review the veteran's service medical records 
and offer an opinion concerning the etiology of the veteran's 
chronic back condition.  The RO did supply Dr. McKay with a 
copy of the veteran's SMRs and a short synopsis of post-
service clinical reports.  

In May 1999, Dr. McKay responded with an opinion tending to 
link the current back problem with a long-standing back 
problem, although Dr. McKay felt that the exact date of the 
onset of the back disorder would not be ascertainable.  He 
stated that the veteran had spinal stenosis as a result of 
advanced osteoarthritis.  Dr. McKay opined that, based on the 
veteran's own account of falling on his back while lifting a 
heavy bed during active service, the veteran's active service 
had at least aggravated the back condition.  Dr. McKay 
further reasoned that had the back condition been present 
prior to active service, the veteran would not have been 
qualified to enter active service.  Dr. McKay again noted 
that it would be impossible to provide clear documentation of 
the date of the back injury.  Dr. McKay concluded with the 
following:  "Therefore, I would suggest that the first major 
trauma to his back occurred during his service and certainly 
this was a major aggravation to a "chronic back problem" 
mentioned in you letter."

In May 1999, the RO received SSA disability records 
concerning the veteran.  These reports include a March 1983 
evaluation by Richard Morrill, M.D.  According to Dr. 
Morrill, the veteran reported that his rheumatoid arthritis 
had begun in the recent one to two years but his fears and 
claustrophobia began in 1956 or 1957.  According to Dr. 
Morrill, the veteran worked in spite of his impairments until 
1981 when his arthritis became severe.  No mention was made 
of the back problem.

In August 1999, the RO received additional service department 
records.  These records reflect that the veteran served on 
active duty in the United States and in Scotland; he did not 
serve in a combat arena.  They also reflect that action was 
taken to administratively discharge the veteran in 1956 for 
unsuitability.  Pursuant to the pending administrative 
action, a medical officer certified in approximately October 
1956 that upon examination, the veteran had been found to 
have no marked mental or physical incapacitation at that 
time. 

B.  Agoraphobia with Panic Attacks

A January 1954 enlistment examination report is negative for 
any relevant disorder.  An October 1956 examination report 
notes that the veteran felt nervous at times and had mild 
tremors.  A March 1957 separation examination report is 
negative for any relevant abnormality.

The veteran applied for VA service connection for a nervous 
condition in February 1982.  He did not report any relevant 
post-service treatment.  

The RO subsequently received VA outpatient treatment reports 
that reflect treatment during the early 1980s.  An April 1980 
VA outpatient report notes that the veteran had multiple 
phobias including fear of needles.  The veteran was referred 
to psychiatry.  Another February 1981 report notes multiple 
phobias.  A March 1981 psychiatric evaluation report notes 
that the veteran had reported multiple disabling phobias 
since a few months after discharge from the Air Force.  He 
reported that he had an aversion to flying prior to joining 
the Air Force but that while in service he developed a fear 
of other modes of transport.  He reportedly panicked aboard 
an "MTA" and had to get off at the next stop.  He related 
many examples of fear of planes, trains, buses, and ships.  

A May 1981 psychiatry consultation report notes that during 
an interview the psychiatrist informed the veteran that 
recent test results showed rheumatoid arthritis.  According 
to the report, the veteran, who did not have prior knowledge 
of that fact, abruptly left the interview and did not return.  
A December 1981 report notes that the veteran reported severe 
claustrophobia.  

In January 1984, R. B. White, M.D., reported treating the 
veteran for several years for incapacitating agoraphobia.  
Dr. White reported that the veteran received medication for 
that condition.  

An April 1984 VA neuropsychiatric examination report notes 
the veteran reported that his attacks began at about the time 
of discharge from active service.  He first sought treatment 
about three years prior to this examination and currently 
took imipramine and Xanax.  The veteran traced his fears to 
an incident during active service in 1955 where he reportedly 
panicked while he was about to board an airplane.  He 
reported that the condition evolved into a fear of buildings, 
cars, and crowds.  He reported that he collected Social 
Security Administration (SSA) benefits for arthritis, 
agoraphobia, and claustrophobia.  The diagnosis was 
agoraphobia with panic attacks.  The veteran was felt to be 
unemployable because of the severity of this impairment.  

A September 1984 rating decision granted a permanent total 
disability rating for pension purposes based, in part, on the 
veteran's non-service-connected psychiatric symptoms.  

In July 1995, the veteran submitted clinical reports from 
Martha Eliot Health Care reflecting treatment at various 
times during the 1990's.  The reports do not link any of the 
claimed conditions to active service.  

In August 1995, the veteran submitted clinical reports from 
Boston Community Services Adult Counseling Center.  A 
licensed social worker noted in July 1995 that the veteran 
had panic disorder and agoraphobia for over 30 years.  A 
report dated in March 1994 reflects that the veteran reported 
an onset of panic attacks while in his mid-twenties.  None of 
the reports related current conditions to active service.  

In October 1995, the RO denied service connection for 
agoraphobia with panic attacks on the basis that there was no 
link between the current disorder and active service.

In October 1996, a social worker for Boston Community 
Services reported ongoing treatment for panic disorder and 
agoraphobia.  The social worker reported a 30-year history of 
impairment from these disorders.

In July 1998, the RO received outpatient reports from 
Brookside Community Health Center.  These reports reflect 
treatment and counseling during the 1970s and 1980s for 
musculoskeletal pain, agoraphobia, and other disorders.  No 
link between current disorders and active service was 
provided.

In November 1998, Peter M. McKay, M.D., reported that the 
veteran described an incident during active service that 
"had most certainly intensified an anxiety disorder that was 
likely present."  The reported incident involved the 
veteran's fear of boarding a flight from Scotland to the 
United States.  

In May 1999, the RO received SSA disability records 
concerning the veteran.  These reports include a March 1983 
evaluation by Richard Morrill, M.D.  According to Dr. 
Morrill, the veteran's fears and claustrophobia "began in-
service in 1957 or 1956 when he noticed the emergence of 
claustrophobia."  According to Dr. Morrill, the veteran 
worked in spite of his impairments until 1981 when his 
arthritis became severe.

In August 1999, the RO received additional service department 
records.  These records reflect that the veteran served in 
the United States and in Scotland; he did not serve in a 
combat arena.  They also reflect that administrative action 
was taken to administratively discharge the veteran in 1956 
for unsuitability.  Pursuant to the pending administrative 
action, a medical officer certified in approximately October 
1956 that upon examination, the veteran had been found to 
have no marked mental or physical incapacitation at that 
time.

C.  Rheumatoid Arthritis

A January 1954 enlistment examination report is negative for 
any relevant disorder.  A May 1954 service medical record 
notes a contusion of the right hand following an injury.  X-
rays were negative.  An October 1955 report notes contusions 
to the left 2nd and 3rd toes incurred when the veteran fell 
down stairs.  A February 1956 treatment report notes that the 
veteran was in a fight and hurt his left hand.  The diagnosis 
was left 3rd and 4th digits sprain.  X-rays were negative.  A 
July 1956 examination report notes painful joints and leg 
cramps after swimming; no complications; no sequelae.  The 
veteran's March 1957 separation examination report is 
negative for any relevant abnormality.

Post-service treatment records reflect treatment for joint 
complaints in an April 1980 VA outpatient report that showed 
a complaint of hand and wrist aches and reference to sudden 
left foot pain as well.  A February 1981 report notes 
complaint of pain, swelling, redness, and heat of various 
joints, including the left hip and thigh, the right toes, and 
the right hand and thumb.  The diagnosis was arthralgia and 
anxiety.  Another February 1981 report notes pain in the 
right shoulder, left hand, right knee, and left index finger.  
The diagnosis was rule out arthritis.  Rheumatoid arthritis 
was found in May 1981 and by December 1981, periodic flare-
ups of swelling were noted in the ankles, knees, elbows, 
wrists, and hands.  

In July 1995, the veteran submitted clinical reports from 
Martha Eliot Health Care reflecting treatment at various 
times during the 1990's.  The reports do not link any 
arthritic conditions to active service.

In October 1995, the RO denied service connection for 
rheumatoid arthritis on the basis that there was no link 
between the current disorder and active service.  

In May 1999, the RO received SSA disability records 
concerning the veteran.  These reports include a March 1983 
evaluation by Richard Morrill, M.D.  Dr. Morrill reported 
that the veteran had had rheumatoid arthritis for one to two 
years.  According to Dr. Morrill, the veteran worked in spite 
of his impairments until 1981 when his arthritis became 
severe.

In August 1999, the RO received additional service department 
records.  These records reflect that the veteran served in 
the United States and in Scotland; he did not serve in a 
combat arena.  They also reflect that administrative action 
was taken to administratively discharge the veteran in 1956 
for unsuitability.  Pursuant to the pending administrative 
action, a medical officer certified in approximately October 
1956 that upon examination, the veteran had been found to 
have no marked mental or physical incapacitation at that 
time.

II.  Legal Analysis

A.  Back Condition

In a September 1984 decision, the RO denied entitlement to 
service connection for a lower back condition.  The veteran 
was provided notice of that action and his procedural and 
appellate rights; however he did not perfect his appeal.  
Thus, the September 1984 RO decision denying service 
connection for a back condition became final.  38 C.F.R. 
§§ 20.302, 20.303, 20.1103 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the relevant evidence added to the record since 
the RO's September 1984 decision consists of VA and private 
clinical records as well as medical nexus opinions, all dated 
since the previous final decision. 

The Board finds that presuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reason 
for the denial of the veteran's claim in September 1984.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps: the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If adequate notice and opportunity to submit 
evidence has not been afforded the veteran, the Board must 
consider whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In this case, 
the RO considered the claim on the merits in October 1995, so 
no prejudice to the veteran would result from the Board's 
initial consideration of whether the evidence was new and 
material.  Moreover, because the outcome of the case is 
favorable to the veteran, the result will not be prejudicial 
to him. 

As noted in Elkins, supra, the Court held that the process 
for reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  Having performed the first 
step, the Board must next perform step two.  Step two 
requires determining whether the veteran has presented 
sufficient evidence to well ground the claim pursuant to 
38 U.S.C.A. § 5107(a).

A well-grounded claim is one that is plausible.  The veteran 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  If the 
claim is not well grounded, it must fail and VA has no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In addition, in the recent case of Morton v. West, 
12 Vet. App. 477 (1999), the Court held that, absent the 
submission and establishment of a well-grounded claim, VA 
cannot undertake the duty to assist the veteran in developing 
facts pertinent to his or her claim.  In Morton, the Court 
also indicated that the threshold for establishing a well-
grounded claim is a low one.  

The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a 
three-prong test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  Evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  

The Board recognizes that the SMRs show multiple 
hospitalizations and treatments for a low back condition, 
recent private treatment reports reflect a chronically 
painful low back condition, and Drs. White and McKay have 
opined that the current low back condition began during or 
was aggravated by active service.  

In light of the aforementioned evidence and the current 
Morton case, the Board finds that the veteran's claim is well 
grounded in that it is plausible within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  

Under Elkins, supra, if the claim is well-grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  All 
evidence necessary for equitable disposition of the claim has 
been obtained and the duty to assist has been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The SMRs note multiple treatments for a low back condition.  
Although herniated nucleus pulposus was suspected during 
service, it was never confirmed.  The SMRs do not note any 
traumatic injury prior to service; however, mention is made 
of an incident where the veteran lifted a heavy object and 
thereafter experienced a flare-up of low back pain during 
active service.  The veteran himself has not reported any 
specific injury during active service except for the incident 
of flare-up of back pain after lifting a heavy object and 
falling with it.  It is significant that the SMRs contain 
contemporary documentation of that incident because a 
favorable medical opinion is based, in part, on that 
incident.  

Turning now to Dr. McKay's nexus opinion, the Board notes 
that Dr. McKay is familiar with the case, having treated the 
veteran during 1998 and 1999.  In November 1998, Dr. McKay 
opined that the veteran's back condition was the result of an 
in-service back injury.  Subsequently, the RO supplied Dr. 
McKay with the medical evidence of record, and asked for an 
opinion based on that record.  After considering the medical 
evidence, Dr. McKay still felt certain that the in-service 
trauma resulted in the current condition.  The Board notes 
that Dr. McKay's considered opinion is not controverted by 
any factual inaccuracy or any other medical opinion to the 
contrary.  Even though the veteran's separation examination 
report is silent for a back condition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The service medical records clearly show 
that the veteran's back complaints and clinical findings were 
viewed seriously by examiners at that time.  That fact, 
coupled with the veteran's report of continued low back pain 
and other symptoms since service and Dr. McKay's strong 
medical nexus opinion, and considering the provisions of 
38 U.S.C.A. § 5107(b), provides persuasive evidence in favor 
of service connection.  In this case, the Board finds that 
the evidence establishes that the veteran's lumbar spinal 
stenosis and lumbar osteoarthritis were incurred during 
active service.  Hence, the service connection claim must be 
granted.

B.  Agoraphobia with Panic Attacks

Initially, the Board must determine whether the claim for 
service connection for agoraphobia with panic attacks is well 
grounded.  As noted above, the veteran must submit sufficient 
evidence to satisfy the three elements of a well grounded 
claim before VA's duty to assist in the claim arises. 

In this case, the first element of well groundedness (a 
current disability), is represented by evidence of a current 
diagnosis of agoraphobia with panic attacks.  Element two, 
lay or medical evidence of incurrence or aggravation of an 
injury or disease in service, is satisfied by the veteran's 
assertions that claustrophobia began during active service 
and the notation in his SMRs that he felt nervous at times.  
Element three, medical evidence of a nexus, is satisfied by 
Dr. McKay's opinion that an incident in service had certainly 
intensified an anxiety disorder that was likely present.  
Also, Dr. Morrill opined in March 1983 that the condition 
arose during active service with the onset of claustrophobia 
symptoms.  Thus, the claim is well grounded, meaning that it 
is plausible.

Because the veteran has submitted a well-grounded claim, the 
duty to assist has arisen.  This claim will be addressed 
further in the REMAND portion of the decision.  

C.  Rheumatoid Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A rebuttable presumption of 
service connection is available for arthritis-even when 
there is no record of the condition in service-if manifested 
to a compensable degree within one year of discharge from 
active military service.  The presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Initially, the Board must determine whether the claim for 
service connection for rheumatoid arthritis is well grounded.  
As noted in the issues discussed above, the veteran must 
submit sufficient evidence to satisfy the three elements of a 
well grounded claim before VA's duty to assist the veteran in 
the development claim arises. 

In this case, the first element of well groundedness (a 
current disability) is shown by evidence of a diagnosis of 
rheumatoid arthritis, first given in 1981.  Element two, lay 
or medical evidence of incurrence or aggravation of an injury 
or disease in service, is not satisfied.  Although the SMRs 
reflect treatment for various injuries, they do not note the 
onset of arthritis.  Likewise, element three, medical 
evidence of a nexus, is not satisfied.  No medical opinion 
has been supplied that tends to relate arthritis to active 
service or that tends to show that it was manifested to a 
degree of 10 percent within one year of separation.  
Therefore, evidence of a well-grounded claim has not been 
submitted.  Epps, supra.  The veteran himself has indicated 
that his arthritic symptoms seem to have arisen in or around 
1980.  Hence, no continuity of symptomatology has been shown.  

Although the veteran has attempted to link arthritis to 
active service, he, as a layperson without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical issue such as the diagnosis or etiology 
of a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Thus, the veteran's opinion 
regarding the origin of arthritis cannot be accepted as 
medical evidence of a possible nexus.  In this regard, the 
Board emphasizes that a well-grounded claim must be supported 
by competent evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, because 
evidence of a well-grounded claim for rheumatoid arthritis 
has not been submitted, the claim must be denied as not well 
grounded.  

Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which could be obtained that, if 
true, would well-ground the appellant's claim of entitlement 
to service connection for rheumatoid arthritis.  See 
generally McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Further analysis under Meyer v. Brown, 9 Vet. App. 425 
(1996), is not required because the RO denied the claim on 
the merits in October 1995 and as not well grounded.  See the 
November 1999 supplemental statement of the case.


ORDER

1.  Entitlement to service connection for a back condition is 
granted.

2.  The claim for service connection for agoraphobia and 
panic attacks is well grounded.  To this extent only, the 
claim is granted.

3.  In the absence of evidence of a well-grounded claim, 
service connection for rheumatoid arthritis is denied.



REMAND

Because the veteran has submitted a well-grounded claim 
for service connection for agoraphobia and panic 
attacks, VA has a duty to assist him in developing the 
facts of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In this case, because there is a reasonable possibility 
that a current psychiatric condition is related to 
active service, VA should obtain a medical opinion, 
based on the medical record, as to the likelihood that 
the psychiatric condition was incurred in or aggravated 
by active service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Although two favorable medical opinions are of 
record, they are based on medical history supplied by 
the veteran and not on a review of the complete medical 
record, which might contain information that is 
significant to a physician.  Therefore, VA should 
attempt to obtain an additional opinion based on the 
medical record.  

The record reflects that the veteran's agoraphobia 
precludes him from undergoing VA examination at a VA 
medical center.  Because the veteran cannot come to the 
VA medical center for examination, the RO recently 
supplied relevant medical records to the veteran's 
personal physician, Dr. McKay, in order to obtain a 
nexus opinion concerning the origin of the veteran's 
low back condition.  Dr. McKay then reviewed the VA 
medical records and supplied a satisfactory opinion on 
the etiology of a low back condition.  The Board feels 
that it would be prudent to employ this procedure to 
obtain an opinion concerning the etiology of the 
veteran's current mental condition as well. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The RO should forward pertinent 
medical records to Dr. McKay (as was done 
in May 1999) and request that he review 
them and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's agoraphobia with panic attacks 
was incurred in or aggravated by active 
service.  Dr. McKay's opinion should 
include adequate rationale, with 
reference to pertinent evidence, to 
support his opinion.  If Dr. McKay is not 
available, a qualified substitute may be 
used.  

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

3.  The RO should then again consider the 
veteran's claim for service connection 
for agoraphobia with panic attacks on the 
basis of all relevant evidence of record, 
and in light of all applicable statutes, 
regulations, and case law.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

